[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Rosario, Slip Opinion No. 2015-Ohio-4536.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-4536
            THE STATE OF OHIO, APPELLANT, v. ROSARIO, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Rosario, Slip Opinion No. 2015-Ohio-4536.]
Appeal dismissed as having been improvidently accepted.
 (No. 2014-1174—Submitted September 1, 2015—Decided November 4, 2015.)
      APPEAL from the Court of Appeals for Cuyahoga County, No. 101558.
                                 __________________
        {¶ 1} The cause is dismissed, sua sponte, as having been improvidently
accepted.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                 __________________
        Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Mary
H. McGrath, T. Allen Regas, and Frank R. Zeleznikar, Assistant Prosecuting
Attorneys, for appellant.
                            SUPREME COURT OF OHIO




       Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney,
Assistant Public Defender, for appellee.
                              __________________




                                           2